DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 89 is objected to because of the following informalities:  
Claim 89 recites “the channel” in line 3. This should be made more consistent with claim 86 which introduced “at least one channel”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control mechanism…” in claims 70, 71, 72, 74, 76, 77, 78, 80, 81, 86, 87, and 89.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 70, 71, 73, 76, 80, 82, and 83 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Chen et al. (US 2007/0010801 A1, hereafter ‘Chen’ – the examiner notes that this reference is eligible as prior art as the inventive entities are different).
As to claim 70, Chen discloses a medical system (Fig. 6A-6F), comprising: a control member comprising an ambidextrous control handle (160) coupled to a control mechanism (parts connected to handle 160 that allow for manipulation of tip of 250), the handle having a first orientation relative to the control mechanism in a right- handed configuration, and a second orientation relative to the control mechanism in a left-handed configuration (see para 0027; handle 160 is capable of rotating about shaft 166, thus the examiner is interpreting this rotation to mean that the handle can rotate between a left-handed configuration and a right-handed configuration), wherein the handle is (ii) rotatable relative to, the control mechanism to transition between the first orientation and the second orientation (para 0027); and a catheter (device 250 can be a catheter – see para 0014, 0024, 0026) including an articulation section (section at tip of 250 that moves – see para 0027); wherein the control mechanism is configured to transmit force applied on the handle to the catheter to articulate the articulation section (see para 0027-0030).
As to claim 71, Chen discloses the medical system of claim 70, wherein the handle includes a trigger (164), and transitioning between the first orientation and the second orientation changes a position of the trigger relative to the control mechanism (rotation of 160 about 166 would change orientation of trigger 164).
As to claim 73, Chen discloses the medical system of claim 70, wherein the handle has at least two sides including a first side (bottom side of 160 as seen in Fig. 6B) and a second side (top side), the handle including a first mating feature on the first side (bottom has a mating feature that connects with shaft 166) and a second mating feature (feature that holds trigger 164 in place on 160).
As to claim 76, Chen discloses the medical system of claim 73, wherein the control mechanism includes a shaft (166), and the first mating feature comprises an opening that receives the shaft (opening in bottom of 160 receives 166 – see Figs. 6A-6D).
As to claim 80, Chen discloses a medical system (Fig. 6A-6F), comprising: a control member comprising an ambidextrous control handle (160) coupled to a control mechanism (parts connected to handle 160 that allow for manipulation of tip of 250), the handle having a first orientation relative to the control mechanism in a right- handed configuration, and a second orientation relative to the control mechanism in a left-handed configuration (see para 0027; handle 160 is capable of rotating about shaft 166, thus the examiner is interpreting this rotation to mean that the handle can rotate between a left-handed configuration and a right-handed configuration), wherein the handle includes a first mating feature (166) and a second mating feature (cable stop 196; or alternatively feature that holds 164 in place on 160) each complementary to, and detachable from, the control mechanism (see Figs. 6A-6C); and a catheter (250) including an articulation section (section at tip of 250 that moves – see para 0027); wherein the control mechanism is configured to transmit force applied on the handle to the catheter to articulate the articulation section (see para 0027-0030).
As to claim 82, Chen discloses the medical system of claim 80, wherein the handle has at least two sides including a first side (bottom side of 160 as seen in Fig. 6A-6B) that includes the first mating feature (166 connected at bottom side of 160) and the second mating feature (196 located on 166 on bottom side of 160; also at least part of trigger 164 found on bottom side), and a second side (top side of 160) opposite the first side (Figs. 6A-6D).
As to claim 83, Chen discloses the medical system of claim 80, wherein the handle has at least two sides including a first side (bottom side of 160 as seen in Fig. 6A-6B) that includes the first mating feature (166 connected at bottom side of 160) and a second side (top side of 160) that includes the second mating feature (at least a portion of trigger 164 found on top side).

Claim(s) 70, 73, 75, 80, 82 and 83 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lundquist et al. (US 5,228,441).
As to claim 70, Lundquist discloses a medical system (Figs. 1-9), comprising: a control member comprising an ambidextrous control handle (96) coupled to a control mechanism (parts connected to 96 for causing bending – see paragraphs beginning line 33 col. 5 and line 27 col. 6), the handle having a first orientation relative to the control mechanism in a right- handed configuration, and a second orientation relative to the control mechanism in a left-handed configuration (see para beginning line 25 col. 6; lever can move in clockwise or counter-clockwise direction from ‘0’ center position – counter-clockwise position being interpreted as left-handed configuration and clockwise position being interpreted as right-handed orientation), wherein the handle is rotatable relative to, the control mechanism to transition between the first orientation and the second orientation (para beginning line 25 col. 6); and a catheter (21) including an articulation section (section where flexible portions 31a, 31b, and 31c located; see para beginning line 28 col. 3); wherein the control mechanism is configured to transmit force applied on the handle to the catheter to articulate the articulation section (see paragraphs beginning line 33 col. 5 and line 27 col. 6).
As to claim 73, Lundquist teaches the medical system of claim 70, wherein the handle (further interpreting circular cap 101 and eccentric 103 as part of handle along with 96 – see para beginning line 27 col. 6) has at least two sides including a first side (left side of 103 as seen in Fig. 8 which contacts 76) and a second side (right side of 103 as seen in Fig. 6 which contacts 77), the handle including a first mating feature (annular shoulder 128) on the first side and a second mating feature (annular shoulder 104).
As to claim 75, Lundquist teaches the medical system of claim 73, wherein the second side of the handle includes the second mating feature (right side in Fig. 8 includes annular shoulder 104 in addition to left side), the second side being opposite the first side (Fig. 8).
As to claim 80, Lundquist teaches a medical system (Figs. 1-9), comprising: a control member comprising an ambidextrous control handle (96) coupled to a control mechanism (any parts connected to 96 for causing bending, such as pull wires 76 and 77 – see paragraphs beginning line 33 col. 5 and line 27 col. 6), the handle having a first orientation relative to the control mechanism in a right- handed configuration, and a second orientation relative to the control mechanism in a left-handed configuration, (see para beginning line 25 col. 6; lever can move in clockwise or counter-clockwise direction from ‘0’ center position – counter-clockwise position being interpreted as left-handed configuration and clockwise position being interpreted as right-handed orientation) wherein the handle includes a first mating feature (cap 110) and a second mating feature (eccentric 103) each complementary to, and detachable from, the control mechanism (see para beginning line 27 col. 6 and Fig. 8 – cap screw 111 secures handle 96 along with cap 101 and eccentric – i.e. removal of the screw would permit detachment from control mechanism); and a catheter (21) including an articulation section (section where flexible portions 31a, 31b, and 31c located; see para beginning line 28 col. 3); wherein the control mechanism is configured to transmit force applied on the handle to the catheter to articulate the articulation section (see paragraphs beginning line 33 col. 5 and line 27 col. 6).
As to claim 82, Lundquist teaches the medical system of claim 80, wherein the handle (further interpreting circular cap 101 and eccentric 103 as part of handle along with 96 – see para beginning line 27 col. 6)  has at least two sides including a first side (side to left of cap screw 111 as seen in Fig. 8) that includes the first mating feature (at least part of cap 110 located on first side) and a second side (side to right of cap screw 111 as seen in Fig. 8) that includes the second mating feature (at least part of eccentric 103 located on second side).
As to claim 83, Lundquist teaches the medical system of claim 80, wherein the handle (further interpreting circular cap 101 and eccentric 103 as part of handle along with 96 – see para beginning line 27 col. 6) has at least two sides including a first side (left side of 103 as seen in Fig. 8 which contacts 76) that includes the first mating feature (at least part of cap 110 located on first side) and a second side (right side of 103 as seen in Fig. 6 which contacts 77) that includes the second mating feature (at least part of eccentric 103 located on second side).

Claim(s) 86, 87 and 89 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Adair (US 5,325,845).
As to claim 86, Adair discloses a medical system (Figs. 1-16), comprising: a control member comprising an ambidextrous control handle (48) coupled to a control mechanism (wires 30+32 and/or first yoke 38); and a catheter (10) comprising a body that includes a plurality of cut-out sections (see cut-out sections in Fig. 8) separated by flexible hinges (26) that form an articulation section, wherein the body bends at the hinges in response to tension transmitted by the control mechanism (see paragraph beginning line 20 col. 5), the catheter including at least one channel (lumen which 18 extends through, or alternatively lumens which wires 30+32 extend through) extending through the articulation section (see Fig. 6-9).
As to claim 87, Adair discloses the medical system of claim 86, wherein the handle has a first orientation relative to the control mechanism in a right-handed configuration (see Fig. 5; since handle 48 can be rotated in either direction it can be arbitrarily interpret what constitutes the right handed configuration based on a rotation amount of 48), and a second orientation relative to the control mechanism in a left-handed configuration (see Fig. 5; since handle 48 can be rotated in either direction it can be arbitrarily interpret what constitutes the right handed configuration based on a rotation amount of 48), wherein the handle is (ii) rotatable relative to, the control mechanism to transition between the first orientation and the second orientation (48 rotates relative to wires 30+32 and first yoke 38).
As to claim 89, Adair discloses the medical system of claim 86, wherein the catheter includes a plurality of pull wires (30+32) connecting the control mechanism to the articulation section, each pull wire being disposed in a lumen radially outward of the channel (Figs. 5-10).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 72 and 85 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen in view of Adair.
As to claim 72, Chen teaches the medical system of claim 70 as described above, but is silent to wherein the catheter comprises a continuous body that includes a plurality of cut-out sections and flexible hinges that form the articulation section, wherein the body bends at the hinges in response to tension transmitted by the control mechanism, the catheter including at least one channel extending through the articulation section.
Adair teaches a catheter (10) comprising a continuous body that includes a plurality of cut-out sections (see cut-out sections in Fig. 8) and flexible hinges (26) that form the articulation section, wherein the body bends at the hinges in response to tension transmitted by the control mechanism (see paragraph beginning line 20 col. 5), the catheter including at least one channel extending through the articulation section (lumen which 18 extends through, or alternatively lumens which wires 30+32 extend through) extending through the articulation section (see Fig. 6-9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Chen in view of Adair such that Chen’s catheter included a continuous body that includes a plurality of cut-out sections and flexible hinges that form the articulation section, wherein the body bends at the hinges in response to tension transmitted by the control mechanism, the catheter including at least one channel extending through the articulation section. One would have been motivated to do so as Adair demonstrates this as a possible structure that can be used to manipulate the distal end of a tube using wires (see Figs. 1-16, paragraph beginning line 20 col. 5 of Adair).

As to claim 85, Chen teaches the medical system of claim 80 as described above, but is silent to wherein the articulation section includes a plurality of cut-out sections of a continuous body, the cut-out sections being separated by flexible hinges.
Adair teaches an articulation section that includes a plurality of cut-out sections (see cut-out sections in Fig. 8) of a continuous body (10), the cut-out sections being separated by flexible hinges (26).
It would have been obvious to one having ordinary skill in the art before the instant invention was made to have modified Chen such that the articulation section includes a plurality of cut-out sections of a continuous body, the cut-out sections being separated by flexible hinges. One would have been motivated to do so as Adair demonstrates this as a possible structure that can be used to manipulate the distal end of a tube using wires (see Figs. 1-16, paragraph beginning line 20 col. 5 of Adair).



Allowable Subject Matter
Claims 74, 77-79, 81, 84, 88 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 74, while both Chen and Lundquist teach the medical system of claim 73 as described above, each are silent to the limitations of wherein the handle is configured to mate with the control mechanism via the first mating feature in the first orientation, and via the second mating feature in the second orientation in combination with claims 70 and 73.
As to claim 77, while both Chen and Lundquist teach the medical system of claim 70 as described above, each are silent to the limitations of wherein the handle includes a first portion coupled to a second portion via a first rotatable connection, and wherein the first portion is rotatably coupled with the control mechanism via a second rotatable connection in combination with the limitations of claim 70.
Claims 78-79 depend from claim 77.
As to claim 81, while both Chen and Lundquist teach the medical system of claim 80 as described above, each are silent to the limitations of wherein, in the first orientation, the first mating feature is connected to the control mechanism without connecting the second mating feature to the control mechanism, and in the second orientation, the second mating feature is connected to the control mechanism without connecting the first mating feature to the control mechanism in combination with the limitations of claim 80.
As to claim 84, while both Chen and Lundquist teach the medical system of claim 83 as described above, each are silent to the limitations of wherein the handle includes a trigger on a third side of the handle, the third side being between the first side and the second side in combination with the limitations of claim 83.
As to claim 88, while Adaire teaches the medical system of claim 86 as described above, Adaire is silent to wherein the handle includes a trigger, and transitioning between the first orientation and the second orientation changes an orientation of the trigger by 180 degrees in combination with the limitations of claim 86.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783